Citation Nr: 1340614	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for progressive supranuclear palsy (PSP), to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from January 1967 to May 1967, and he had honorable active service from May 1968 to August 1969.  He died in April 2011 and his surviving spouse was subsequently recognized as the substituted appellant in this case pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2013, the appellant testified at a video-conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record on appeal.   

The appellant seeks, on the Veteran's behalf, service connection for an acquired psychiatric disorder.  In this regard, the Board notes that the VA and private treatment records show that, in addition to PTSD, depression has been a significant symptom in his psychiatric picture, if not actually a formal psychiatric diagnosis.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the claim has been captioned as shown on the first page of this decision to reflect the inclusion of all currently diagnosed acquired psychiatric disorders, to include PTSD.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims and has been considered by the Board in connection with the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As relevant to the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, she alleges that the Veteran developed PTSD, or another acquired psychiatric disorder, as a result of his experiences in Vietnam.  Specifically, she claims that the Veteran was involved in an accident where his truck was hit by a train during service, was exposed to hostile military actions, to include incoming fire from snipers, mortars, rockets, and artillery, and witnessed dead bodies and the interrogation of a Vietnamese civilian.  

In a July 2010 letter, the Veteran's treating social worker from the Vet Center indicated that the Veteran had PTSD that stemmed from his Vietnam service, to include his accident, seeing dead bodies, witnessing the execution of a civilian, and taking incoming fire.  Furthermore, the appellant testified that she had witnessed PTSD symptoms exhibited by the Veteran, to include difficulty sleeping, flashbacks, difficulty with relationships, and isolation. 

While the U.S. Army and Joint Services Records Research Center (JSRRC) indicated in March 2009 that the Veteran's stressor pertaining to the truck and train accident was unverified, he has also alleged stressors pertaining to his fear of hostile military activity while serving in Vietnam.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion as to whether the Veteran had an acquired psychiatric disorder, to include PTSD, related to his military service, to include his fear of hostile military activity while serving in Vietnam.

Pertaining to the appellant's claim of entitlement to service connection for PSP, she contends that such disease is a form of Parkinson's disease and that the Veteran's death should be presumptively service-connected on the basis of in-service exposure to herbicides coincident with his documented service in Vietnam.  

In this regard, clinical records of March 2008 through August 2008 from Dr. Maier of the Central Washington Family indicate that PSP was also known as Steel-Richardson-Olszewski syndrome and was a rare syndrome that could mimic Parkinson's disease in its early phase.  Likewise, in an October 2009 statement Dr. Sloop reported that PSP was often called "a cousin of Parkinson's disease" and fit under the "parkinson plus" category and, although the exact cause was somewhat different from Parkinson's disease, the symptoms were quite similar.  It was also idiopathic, as is Parkinson's disease, and the exact cause of PSP was unknown.  

Therefore, the Board finds that a remand is necessary in order to obtain an opinion as to whether the Veteran's PSP may be considered a form of Parkinson's disease or whether such is directly related to his military service, to include his exposure to herbicides.

Additionally, a July 2008 record from Dr. Maier of the Central Washington Family reflects that the Veteran was disabled from PSP and off of work.  It was also noted that he was in receipt of Social Security Insurance.  Likewise, an undated Vet Center record reflects that the Veteran was in receipt of Social Security disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for disability benefits from the Social Security Administration (SSA), as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e). 

2.  After all outstanding records have been associated with the claims file, forward the claims file to an appropriate medical professional so to determine whether the Veteran's PSP is a form of Parkinson's disease for the purpose of the application of the presumption service connection provisions applicable to veterans that, as here, served in Vietnam, or whether such is directly related to the Veteran's military service, to include his exposure to herbicides.  The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to review the record and render an opinion, and the medical report should include discussion of all pertinent facts.  The examiner should offer an opinion on the following:

(A)  Is it at least as likely as not that the Veteran's PSP is a form of Parkinson's disease?

(B)  Is it at least as likely as not that the Veteran's PSP is directly related to his military service, to include his in-service exposure to herbicides?

The rationale for any opinion offered should be provided.

3.  After all outstanding records have been associated with the claims file, forward the claims file to a psychiatrist or psychologist so to determine whether the Veteran had an acquired psychiatric disorder related to his military service.  The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to review the record and render an opinion, and the medical report should include discussion of all pertinent facts.  The examiner should address the following:

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner  is advised that the stressor related to the truck/train accident has not been verified.  Additionally, the alleged stressors of witnessing dead bodies and the execution/interrogation of a Vietnamese citizen are not capable of verification.  However, any stressor related to the Veteran's fear of hostile military activity, to include receiving incoming fire, is considered verified.  

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include receiving incoming fire in Vietnam.

In offering any opinion, the examiner must consider the full record, to include the lay statements of record, to include those offered by the Veteran's friends and the appellant regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

